EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rachael Casey on February 10, 2021.

The application has been amended as follows: Cancel Claim 33.


Allowable Subject Matter
Claims 21-32 and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Considering Claim 21:  The prior art of record does not teach or suggest the claimed suspension comprising the claimed components and properties.  The closest prior art of record is Fitt et al. (US Pat. 5,187,210).  Fitt et al. teaches a suspension comprising a carrier phase comprising water and 0.1 to about 10 weight percent of polyvinyl alcohol (Claim 1); and an insoluble starch dispersed in the medium in an amount of 25.9-27.3 weight percent (Table 1).  Fitt et al. teaches the composition as having low viscosity and good viscosity stability (15:10-17; 3:15-27; 4:29-38).
	Fitt et al. does not teach adding one of the claimed gums to the composition in an amount of between 0.001 and about weight percent of the suspension medium.  There is no suggestion in the prior art of record to add the claimed components in the narrow range of the instant claims.
Considering Claim 26:  The prior art of record does not teach or suggest the claimed suspension comprising the claimed components and properties.  The closest prior art of record is Fitt et al. (US Pat. 5,187,210).  Fitt et al. teaches a suspension comprising a carrier phase comprising water and 0.1 to about 10 weight percent of polyvinyl alcohol (Claim 1); and an insoluble starch dispersed in the medium in an amount of 25.9-27.3 weight percent (Table 1).  Fitt et al. teaches the composition as having low viscosity and good viscosity stability (15:10-17; 3:15-27; 4:29-38).
	Fitt et al. does not teach adding carrageenan to the composition in an amount of between 0.001 and about weight percent of the suspension medium.  There is no suggestion in the prior art of record to add the carrageenan in the narrow range of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767